Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-21-00225-CV

                                          Regina CYPHERS,
                                              Appellant

                                                   v.

                         CHILDREN’S ALLIANCE OF SOUTH TEXAS,
                    Lorelei Iris Voronin, Christina Martinez, and Alexandra Torres,
                                               Appellees

                     From the 285th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2021-CI-01494
                              Honorable Aaron Haas, Judge Presiding

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

Delivered and Filed: August 11, 2021

DISMISSED FOR WANT OF JURISDICTION

           On January 25, 2021, Regina Cyphers sued Children’s Alliance of South Texas and other

defendants for, inter alia, defamation. On May 11, 2021, the trial court granted the defendants’

motion to dismiss under the TCPA. See TEX. CIV. PRAC. & REM. CODE ANN. § 27.003(a). In its

order, the trial court noted that “the Court will determine the reasonable and necessary amount of

fees and costs to award to Defendants against Plaintiff at a future hearing.”

           On June 2, 2021, Regina Cyphers, representing herself, filed a notice of appeal.
                                                                                       04-21-00225-CV


       Generally, “an appeal may be taken only from a final judgment. A judgment is final for

purposes of appeal if it disposes of all pending parties and claims in the record, except as necessary

to carry out the decree.” Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001).

       Here, the trial court’s order expressly states it has not yet determined the court costs and

reasonable attorney’s fees and expenses that it must award to the defendants. See TEX. CIV. PRAC.

& REM. CODE ANN. § 27.009(a) (mandatory costs, sanctions); Leniek v. Evolution Well Servs.,

LLC, No. 14-18-00954-CV, 2019 WL 438825, at *2 (Tex. App.—Houston [14th Dist.] Apr. 2,

2019, no pet.) (mem. op.). The trial court’s May 11, 2021 order did not dispose of all parties and

claims. Cf. Lehmann, 39 S.W.3d at 200 (noting “[t]he intent to finally dispose of the case must be

unequivocally expressed in the words of the order”); Leniek, 2019 WL 438825, at *2 (determining

an order that granted a TCPA motion to dismiss but did not determine or award court costs and

reasonable attorney’s fees and expenses was “an unappealable interlocutory order”).

       On July 16, 2021, we ordered Appellant Regina Cyphers to show cause in writing not later

than July 26, 2021, why this appeal should not be dismissed for want of jurisdiction. See TEX. R.

APP. P. 42.3(a). We warned her that if she did not timely provide written proof as ordered, we

would dismiss her appeal. See id. To date, Appellant has not filed any response.

       We dismiss this appeal for want of jurisdiction.

                                                   PER CURIAM




                                                 -2-